EXHIBIT 10.7b

 





 

AMENDMENT NO. 1 TO

8% SECURED PROMISSORY NOTE

 

 

El Capitan Precious Metals, Inc., a Nevada corporation (the “Maker”) previously
executed that certain 8% Secured Promissory Note dated October 17, 2014 and made
payable to Connelly Land LLC, a Minnesota limited liability company (the
“Payee”), in the original principal sum of Five Hundred Thousand Dollars
($500,000.00) (the “Note”). Capitalized terms not otherwise defined in this
First Amendment shall have the meaning ascribed to them in the Note.

 

WHEREAS, Maker and Payee mutually wish to amend the Note to extend the Maturity
Date from July 17, 2015 until January 17, 2016.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, Borrower and Bank agree as follows:

 

1.     Maker and Payee agree that the Maturity Date is hereby extended until
January 17, 2016.

 

2.     In consideration for the extension of the Maturity Date, the Payee and
will receive an amended three year common stock purchase warrant to purchase
4,714,286 shares (subject to adjustment) of common stock of the Company at an
exercise price of $0.07 per share, the closing price of the stock on the date of
this agreed to Amendment.

 

3.     The warrant issued to the Payee dated October 17, 2014; Warrant Number
2014-1, will be cancelled.

 

4.     If the loan should be paid in full prior to the amended Maturity Date,
the amended common stock purchase warrants will be reduced to an amount equal to
the percentage of days the principle balance was outstanding during the
extension period to the total days in the extension period times 4,714,286.

 

5.     Except as specifically amended hereby or previously amended in writing,
the Note shall remain in full force and effect in accordance with its terms.

 

6.     Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Note.

 

The parties have executed this Amendment No. 1 to 8% Secured Promissory Note to
be effective as of August 24, 2015.

 



  MAKER:       EL CAPITAN PRECIOUS METALS, INC.             By:   /s/ John F.
Stapleton   Name: John F. Stapleton   Title: Chief Financial Officer

 



  CONNELLY LAND LLC             By:   /s/ Jason Connelly   Name: Jason Connelly
  Title: President

  

 



1

 

 



FORM OF

COMMON STOCK PURCHASE WARRANT

 

The Warrant and the securities issuable upon exercise of this Warrant (the
“Securities”) have not been registered under the Securities Act of 1933 (the
“Securities Act”) or under any state securities or Blue Sky laws (“Blue Sky
Laws”). No transfer, sale, assignment, pledge, hypothecation or other
disposition of this Warrant or the Securities or any interest therein may be
made except (a) pursuant to an effective registration statement under the
Securities Act and any applicable Blue Sky Laws or (b) if the Company has been
furnished with both an opinion of counsel for the holder, which opinion and
counsel shall be reasonably satisfactory to the Company, to the effect that no
registration is required because of the availability of an exemption from
registration under the Securities Act and applicable Blue Sky Laws, and
assurances that the transfer, sale, assignment, pledge, hypothecation or other
disposition will be made only in compliance with the conditions of any such
registration or exemption.

 



WARRANT TO PURCHASE SHARES OF COMMON STOCK OF

EL CAPITAN PRECIOUS METALS, INC.

 

August 19, 2015

 





Warrant No. 2015-1   4,714,286 Shares

 

 

This certifies that, for value received, Connelly Land LLC, a Minnesota limited
liability company, or its successors or assigns (“Holder”), is entitled to
purchase from El Capitan Precious Metals, Inc., a Nevada corporation (the
“Company”) Four Million Seven Hundred Fourteen Thousand Two Hundred Eighty-six
(4,714,286) fully paid and nonassessable shares (the “Shares”) of the Company’s
common stock (the “Common Stock”) at an exercise price of $0.07 per Share (the
“Exercise Price”), subject to adjustment as herein provided. This Warrant has
been issued to the Holder by the Company pursuant to that certain Note and
Warrant Purchase Agreement dated even with the date hereof (the “Purchase
Agreement”). This Warrant may be exercised by Holder at any time after the date
hereof; provided, however, that Holder shall in no event have the right to
exercise this Warrant or any portion hereof later than August 19, 2018.

 

This Warrant is subject to the following provisions, terms and conditions:

 

1.      Exercise of Warrant. The rights represented by this Warrant may be
exercised by the Holder, in whole or in part (but not as to a fractional share
of Common Stock), by the surrender of this Warrant (properly endorsed, if
required, at the Company’s headquarters office in Scottsdale, Arizona, or such
other office or agency of the Company as the Company may designate by notice in
writing to the Holder at the address of such Holder appearing on the books of
the Company (or at any time within the period above named), and upon payment to
it by certified check, bank draft or cash of the purchase price for such Shares.
The Company agrees that the Shares so purchased shall have and are deemed to be
issued to the Holder as the record owner of such Shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment received for such Shares as aforesaid. Certificates for the Shares of
Common Stock so purchased shall be delivered to the Holder within a reasonable
time, not exceeding ten (10) business days, after the rights represented by this
Warrant shall have been so exercised, and, unless this Warrant has expired, a
new Warrant representing the number of Shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be delivered to the
Holder within such time. The Company may require that any such new Warrant or
any certificate for Shares purchased upon the exercise hereof bear a legend
substantially similar to that which is contained on the face of this Warrant.

 







1

 

 

 

2.      Transferability of this Warrant. This Warrant is issued upon the
following terms, to which Holder consents and agrees:

 

(a)    Until this Warrant is transferred on the books of the Company, the
Company will treat the Holder of this Warrant registered as such on the books of
the Company as the absolute owner hereof for all purposes without being affected
by any notice to the contrary.

 

(b)    This Warrant may not be exercised, and this Warrant and the Shares
underlying this Warrant shall not be transferable, except in compliance with all
applicable state and federal securities laws, regulations and orders, and with
all other applicable laws, regulations and orders.

 

(c)    Prior to making any disposition of this Warrant or of any of the Shares
underlying this Warrant, the Holder will give written notice to the Company
describing the manner of any such proposed disposition. The Warrant may not be
transferred, and the Shares may not be transferred, without the Holder obtaining
an opinion of counsel satisfactory in form and substance to the Company’s
counsel stating that the proposed transaction will not result in a prohibited
transaction under the Securities Act of 1933, as amended (“Securities Act”), and
applicable Blue Sky Laws. By accepting this Warrant, the Holder agrees to act in
accordance with any conditions reasonably imposed on such transfer by such
opinion of counsel.

 

(d)    Neither this issuance of this Warrant nor the issuance of the Shares
underlying this Warrant has been registered under the Securities Act.

 

3.      Certain Covenants of the Company. The Company covenants and agrees that
all Shares which may be issued upon the exercise of the rights represented by
this Warrant, upon issuance and full payment for the Shares so purchased, will
be duly authorized and issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof, except those that
may be created by or imposed upon the Holder or its property. The Company
further covenants and agrees that during the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized and reserved a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant.

 







2

 

 

4.      Adjustment of Exercise Price and Number of Shares. The Exercise Price
and number of Shares are subject to the following adjustments:

 

(a)    Adjustment of Exercise Price for Stock Dividend, Stock Split or Stock
Combination. In the event that (i) any dividends on any class of stock of the
Company payable in Common Stock or securities convertible into or exercisable
for Common Stock (“Common Stock Equivalents”) shall be paid by the Company, (ii)
the Company shall subdivide its then outstanding shares of Common Stock into a
greater number of shares, or (iii) the Company shall combine its outstanding
shares of Common Stock, by reclassification or otherwise, then, in any such
event, the Exercise Price in effect immediately prior to such event shall (until
adjusted again pursuant hereto) be adjusted immediately after such event to a
price (calculated to the nearest full cent) determined by dividing (a) the
number of shares of Common Stock outstanding immediately prior to such event,
multiplied by the then existing Exercise Price, by (b) the total number of
shares of Common Stock outstanding immediately after such event, and the
resulting quotient shall be the adjusted Exercise Price per share. No adjustment
of the Exercise Price shall be made if the amount of such adjustment shall be
less than $.01 per share, but in such case any adjustment that would otherwise
be required then to be made shall be carried forward and shall be made at the
time and together with the next subsequent adjustment which, together with any
adjustment or adjustments so carried forward, shall amount to not less than $.01
per share.

 

(b)    Adjustment of Number of Shares Purchasable on Exercise of Warrants. Upon
each adjustment of the Exercise Price pursuant to this Section, the Holder shall
thereafter (until another such adjustment) be entitled to purchase at the
adjusted Exercise Price the number of shares, calculated to the nearest full
share, obtained by multiplying the number of shares specified in such Warrant
(as adjusted as a result of all adjustments in the Exercise Price in effect
prior to such adjustment) by the Exercise Price in effect prior to such
adjustment and dividing the product so obtained by the adjusted Exercise Price.

 

         The number of shares Purchasable on Exercise of Warrants will be
amended if the loan should be paid in full prior to the amended Maturity Date,
January 17, 2016. The amended common stock purchase warrants will be reduced to
an amount equal to the percentage of days the principle balance was outstanding
during the extension period to the total days in the extension period times
4,714,286. The Extension Period is July 17, 2015 to January 17, 2016.



 

(c)    Notice as to Adjustment. Upon any adjustment of the Exercise Price and
any increase or decrease in the number of shares of Common Stock purchasable
upon the exercise of the Warrant, then, and in each such case, the Company
within thirty (30) days thereafter shall give written notice thereof, by first
class mail, postage prepaid, addressed to each Holder as shown on the books of
the Company, which notice shall state the adjusted Exercise Price and the
increased or decreased number of shares purchasable upon the exercise of the
Warrants, and shall set forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.

 

(d)    Effect of Reorganization, Reclassification, Merger, etc. If at any time
while this Warrant is outstanding there should be any capital reorganization of
the capital stock of the Company (other than the issuance of any shares of
Common Stock in subdivision of outstanding shares of Common Stock by
reclassification or otherwise and other than a combination of shares provided
for in Section 4(a) hereof), or any consolidation or merger of the Company with
another corporation, or any sale, conveyance, lease or other transfer by the
Company of all or substantially all of its property to any other corporation,
which is effected in such a manner that the holders of Common Stock shall be
entitled to receive cash, stock, securities, or assets with respect to or in
exchange for Common Stock, then, as a part of such transaction, lawful provision
shall be made so that Holder shall have the right thereafter to receive, upon
the exercise hereof, the number of shares of stock or other securities or
property of the Company, or of the successor corporation resulting from such
consolidation or merger, or of the corporation to which the property of the
Company has been sold, conveyed, leased or otherwise transferred, as the case
may be, which Holder would have been entitled to receive upon such capital
reorganization, reclassification of capital stock, consolidation, merger, sale,
conveyance, lease or other transfer, if such Warrant had been exercised
immediately prior to such capital reorganization, reclassification of capital
stock, consolidation, merger, sale, conveyance, lease or other transfer. In any
such case, appropriate adjustments (as determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth in
this Warrant (including the adjustment of the Exercise Price and the number of
Shares issuable upon the exercise of the Warrants) to the end that the
provisions set forth herein shall thereafter be applicable, as near as
reasonably may be, in relation to any shares or other property thereafter
deliverable upon the exercise of this Warrant as if this Warrant had been
exercised immediately prior to such capital reorganization, reclassification of
capital stock, such consolidation, merger, sale, conveyance, lease or other
transfer and Holder had carried out the terms of the exchange as provided for by
such capital reorganization, consolidation or merger. The Company shall not
affect any such capital reorganization, consolidation, merger or transfer
unless, upon or prior to the consummation thereof, the successor corporation or
the corporation to which the property of the Company has been sold, conveyed,
leased or otherwise transferred shall assume by written instrument the
obligation to deliver to Holder such shares of stock, securities, cash or
property as in accordance with the foregoing provisions Holder shall be entitled
to purchase.

 









3

 

 

5.      No Rights as Stockholders. This Warrant shall not entitle the Holder as
such to any voting rights or other rights as a shareholder of the Company.

 

6.      Governing Law. This Warrant shall be governed, construed and interpreted
in accordance with the Laws of the State of Nevada, without giving effect to
principles of conflicts of law or choice of law that would cause the substantive
laws of any other jurisdiction to apply.

 

7.      Amendments and Waivers. The provisions of this Warrant may not be
amended, modified or supplemented, and waiver or consents to departures from the
provisions hereof may not be given, unless the Company agrees in writing and has
obtained the written consent of the Holder.

 

8.      Notices. All notices or communications hereunder, except as herein
otherwise specifically provided, shall be in writing and if sent to the Holder
shall be mailed, delivered, or telefaxed and confirmed to the Holder at his or
her address set forth on the records of the Company; or if sent to the Company
shall be mailed, delivered, or telefaxed and confirmed to El Capitan Precious
Metals, Inc., 8390 Via de Ventura, Suite F-110, #215, Scottsdale, Arizona 85258,
Attention: Chief Financial Officer, or to such other address as the Company or
the Holder shall notify the other as provided in this Section.

 

 

[The remainder of this page is intentionally left blank.]

 







4

 

 

 

IN WITNESS WHEREOF, El Capitan Precious Metals, Inc. has caused this Warrant to
be signed by its duly authorized officer in the date set forth above.

 



  EL CAPITAN PRECIOUS METALS, INC.             By:   /s/ John F. Stapleton  
Name: John F. Stapleton   Title: Chief Financial Officer

 











5

 

 

SUBSCRIPTION FORM

 

To be signed only upon exercise of Warrant.

 

The undersigned, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, __________________ of the shares of Common Stock of El Capitan
Precious Metals, Inc. (the “Shares”) to which such Warrant relates and herewith
makes payment of $_____________ therefor in cash, certified check or bank draft
and requests that a certificate evidencing the Shares be delivered to,
_____________________________, the address for whom is set forth below the
signature of the undersigned:

 

Dated: ____________________

 





  ________________________________________   (Signature)          
________________________________________  
________________________________________   (Address)    

  

 

 

˜ ˜ ˜

 

 

ASSIGNMENT FORM

 

To be signed only upon authorized transfer of Warrant.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
________________________________ the right to purchase shares of Common Stock of
El Capitan Precious Metals, Inc. to which the within Warrant relates and
appoints ____________________ attorney, to transfer said right on the books of
_________________ with full power of substitution in the premises.

 

Dated: ____________________

 



  ________________________________________   (Signature)          
________________________________________  
________________________________________   (Address)    

  







6

 

 